OFFICE     OF THE AlTORNEY   GENERAL       OF TEXAS
                                         AUSTIN


o-CMANN
 A-IIIasm-



             Non. J. E. 0'Nsal.l
             County Attorney
             Swisher oounty
             Tulle, TPXM

             Dear Sfrt




             requo&ing    the opinion or
             above stated   questlo:.
                                                            tstutes   0r   Texas,   pro-
             vides:




                                          8. Tint11a&p Yllounoyin auoh
                                           by apyo:ctoant,ths sheariii
                                          all dir&ar@ the dutles of the

                          Artlole      7OC5, lhvlsed  Civil  Statutes, neither aa
             origInallyenaotednor           in subsequent mendmnts     thereto,
             ex0r;pts   s~b3hsr     c0wr    rr0c  the pm~iai011s or ths Ohapter
             rqglattis the subjaot,althsugknumerous oorillttos
                                                            are cc-
             prsualy    exor;ted.
Eon. J a Xi.O'NeaU, Page Z?


          You fireaooordinglyadvised that you are oor-
reot in your opinion nnm?ly, that SwiGher County is not
exempt fro&the provislcms 0r Art101e 6972, et G8qr
                                 Yours wry truly




i;CS:ob